 

 

Case 1:19-cr-00085-H-BP Document1 Filed 08/14/19 Pagelof3 PagelID1

IN THE UNITED STATES DISTRICT COURT "#3; gah! OC
FOR THE NORTHERN DISTRICT OF TEXAS...)
ABILENE DIVISION PAUE TL PH 1239

UNITED STATES OF AMERICA ecpury non Md)
V. Noy tOER 9-8-5. Hi

DYLAN BRADY DUNCAN
INDICTMENT
The Grand Jury Charges:
Count One
Attempted Enticement of a Minor
(Violation of 18 U.S.C. § 2422(b))

From on or about June 25, 2019, until on or about June 29, 2019, in the Abilene
Division of the Northern District of Texas, and elsewhere, the defendant, Dylan Brady
Duncan, defendant, did knowingly use a facility and means of interstate and foreign
commerce to attempt to persuade, induce, and entice, an individual who had not attained
the age of eighteen (18) years, to engage in sexual activity for which defendant could be
charged with a criminal offense, that is, a violation of Texas Penal Code, Section 21.11
(Indecency with a Child) which makes it a crime to intentionally or knowingly engage in
sexual contact with a child younger than 17; or with the intent to arouse or gratify the
sexual desire of any person, expose the person’s anus or any part of the person’s genitals,
knowing that a child younger than 17 is present; or cause a child younger than 17 to

expose the child’s anus or any part of the child’s genitals.

In violation of Title 18, United States Code, Section 2422(b).

Dylan Brady Duncan
Indictment — Page 1
 

 

Case 1:19-cr-00085-H-BP Document1 Filed 08/14/19 Page 2of3 PagelD 2

A TRUE BILL

 

 

F OREPERS ON

ERIN NEALY COX
— STATES ATTORNEY

[ Nth Ll Ve

JUANITA HIELDEN 25
NaN United States Attorney

Texas State Bar No. 06965600

341 Pine Street, Suite 2101

Abilene, Texas 79601

Telephone: 325-672-8160

Facsimile: 325-673-3139

E-Mail: Juanita.Fielden@usdoj.gov

Dylan Brady Duncan
Indictment — Page 2
 

 

Case 1:19-cr-00085-H-BP Document1 Filed 08/14/19 Page 3of3 PagelD 3

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION

 

THE UNITED STATES OF AMERICA

Vv.

 

 

DYLAN BRADY DUNCAN
INDICTMENT
COUNT 1: ATTEMPTED ENTICEMENT OF A MINOR
Violation of 18 U.S.C. § 2422(b)
(1 COUNT)
A true bill rendered:
Lubbock FL € __ Foreperson

 

Filed in open court this [U*~ day of August, 2019.

a)

UNITED STATESMAGISTRATE JUDGE

Clerk
ARREST WARRANT TO ISSUE
